Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  131232                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131232
                                                                    COA: 268323
                                                                    Macomb CC: 2002-000375-FH
  LISA MARIE HAVENS,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 29, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        KELLY, J., would remand for resentencing.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2006                  _________________________________________
           t0920                                                               Clerk